505 F.2d 1250
183 U.S.P.Q. 769
BALDWIN COOKE COMPANY, Plaintiff-Appellee,v.KEITH CLARK, INC., Defendant-Appellant.
No. 74-1570.
United States Court of Appeals, Seventh Circuit.
Argued Oct. 22, 1974.Decided Nov. 4, 1974.

Gordon T. King, Coudert Brothers, New York City, John D. Dewey, Eugene m. Cummings, Chicago, Ill., for defendant-appellant.
Theodore W. Anderson, Chicago, Ill., for plaintiff-appellee.
Before TONE, Circuit Judge, KILKENNY, Senior Circuit Judge,1 and CAMPBELL, Senior District Judge.1
PER CURIAM.


1
Defendant Keith Clark, Inc. appeals from a District Court judgment and decree enjoining defendant from infringing plaintiff Baldwin Cooke Company's copyrights on its 'Executive Planner.'  We affirm the judgment and decree of the District Court and adopt the opinion of that court, Baldwin Cooke Co. v. Keith Clark, Inc., 383 F.Supp. 650 (N.D.Ill.1974).


2
Affirmed.



1
 Senior Circuit Judge John F. Kilkenny of the United States Court of Appeals for the Ninth Circuit and Senior District Judge William J. Campbell of the Northern District of Illinois are sitting by designation